DETAILED ACTION
The present application was filed on or about 23 December 2019.
This Detailed Action is a response to Applicant’s Amendment Under 37 CFR 1.111 filed on or about 30 November 2021.
Claims 7, 13, 14, and 17 are cancelled. 
A restriction requirement was made on Applicant.  Applicant has elected to continue prosecution of the present application with Claims 1-5, 8-12, and 15. 
Claims 6 and 16 are withdrawn.
Claims 1-5, 8-12, 15, and 18-25 are rejected.

Priority
The present application claims priority to Republic of India application IN201941043125 having a priority date of 23 October 2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant has written Claims 3 and 10 using a list of items.  For example, Claim 3 recites: 
The method of claim 2, wherein the least relevant page in the ByAS is identified by analyzing at least one of (i) a frequency of accessing the least relevant page, (ii) a probability of accessing the least relevant page, (iii) an input from a scheduler operating system (OS), (iv) a suitability of selecting the least relevant page based on input from an electronic flash storage device, or (v) a suitability of selecting the least relevant page based on an analysis of memory device characteristics.  

Claim 10 recites:
The host of claim 9, wherein the processor is configured to identify the least relevant page in the ByAS by analyzing at least one of (i) a frequency of accessing of the least relevant page by the at least one second application that is concurrently running on the process with the first application, (ii) a probability of accessing the least relevant page by the at least one second application that is concurrently running on the processor with the first application, (iii) an input from an scheduler operating system (OS), (iv) suitability of selecting the least relevant page based on input from an electronic flash storage device allocated to the at least on e second application currently running on the processor, or (v) suitability of selecting the least relevant page based on an analysis of memory device characteristics.  

Because Applicant’s lists are in an inclusive format, where only one item on the list is required to satisfy the list requirements, any cited art need only recite one of the list elements.  If Applicant has intended its list to be an exhaustive list, where every element is required, Applicant is encouraged to reformat its list.
Therefore, both Claims 3 and 10 are interpreted as inclusive lists. 

Claim Interpretation
Applicant has defined the scope of its claims through the use of byte addressable storage and block addressable storage.  An understanding of the scope of those terms is required for compact prosecution.  Turning to the broadest reasonable interpretation of byte addressable storage, the definition of a byte is a unit of data consisting of 8 bits.  See MCD.  Byte addressable memory is memory where each byte has a unique address.  Harris, David Money; Sarah L. Harris. Digital Design and Computer Architecture, Morgan Kaufman (2013) ISB: 9780123944245 (Pg. 1).  A type of byte addressable memory is any memory using the MIPS architecture.  Id.  Another type of byte addressable memory is DRAM.  See Condit, Jeremy et al. Better I/O Through Byte Addressable, Persistent Memory. SOSP’ 09. Big Sky, MT (October 11-14, 2009).  Therefore, Applicant’s use of the term “byte addressable memory” includes any type of memory using MIPS architecture, any memory where each byte has a unique address, DRAM memory, and any other similar technologies.  For example, Abulila, which was cited as prior art in the prior office action, teaches Flat Flash that uses DRAM, a type of byte addressable storage. Abulila [Pg. 1 Para. 1].  Therefore, Abulila’s disclosure of DRAM teaches Applicant’s byte addressable storage. 

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. For example, Claim 10 recites:
The host of claim 9, wherein the processor is configured to identify the least relevant page in the ByAS by analyzing at least one of (i) a frequency of accessing of the least relevant page by the at least one second application that is concurrently running on the process with the first application, (ii) a probability of accessing the least relevant page by the at least one second application that is concurrently running on the processor with the first application, (iii) an input from an scheduler operating system (OS), (iv) suitability of selecting the least relevant page based on input from an electronic flash storage device allocated to the at least on e second application currently running on the processor, or (v) suitability of selecting the least relevant page based on an analysis of memory device characteristics.  

Applicant’s originally filed disclosure does not contain the level of specificity to identify the least relevant pave in the ByAS. For example, Applicant’s disclosure states a more generic “ByAS 220 is identified by analyzing at least one of frequency of accessing of the least relevant page, probability of accessing the least relevant page, an input from the scheduler OS input, suitability of selecting the least relevant page based on input from the electronic flash storage device (200), and suitability of selecting the least relevant page by analyzing the memory device characteristics.” Specification [0038]. Because Applicant’s disclosure only recites the more generic means to identify the least relevant page in the ByAS and fails to recite the more specific way to identify the least relevant page in the ByAS that is recited in Claim 10, Claim 10 contains subject matter not described in the specification. 
Claims 18, 20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. For example, claim 18 recites:
The method of claim 1, wherein the cache metadata includes a first process hash value based on a first hash of a first process name of the first application and a second process hash value based on a second hash of a second process name of the second application.  

Applicant’s originally filed disclosure does not contain the level of specificity for determining a process hash value as the level of detail present in Claims 18, 20, and 23. For example, Applicant’s disclosure states a more generic “process hash value based on the process name is kept in a cache management table (CMT) and/or a global mapping table (GMT). This has value is unique and is the same across SPOs.” Specification [0047]. However, Applicant claims within Claim 18, that the first process hash value is based on a “first hash of a first process name of the first application.” See Claim 18. Because Applicant’s disclosure only recites the more general process hash value based on the process name while not disclosing the more specific process hash value based on a “first hash of a first process name of the first application,” Claims 18, 20, and 23 contain subject matter not described in the specification. 
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. For example, claim 19 recites:
The method of claim 1, wherein the request includes a request to identify the least relevant page among pages of the memory space that are allocated to the plurality of applications concurrently running on the processor, and a request to identify the second application currently running on the processor to which the least relevant page is allocated.    

Applicant’s originally filed disclosure does not contain the language set forth in Claim 19. For example, Applicant’s disclosure states a memory controller is configured to detect pages of the ByAS that are allocated to other applications. Specification [0037, 0071]. The memory controller then identifies an “allocation of the least relevant page to a second application.” Specification [0037, 0071]. Applicant’s originally filed disclosure does not disclose a request for memory allocation including “a request to identify the second application currently running on the processor to which the least relevant page is allocated.” Instead of using a memory allocation request, as set forth in Claim 19, Applicant’s invention relies on a memory controller to “identify the second application currently running on the processor to which the least relevant page is allocated.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, 15, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Abulila, Ahmed et al. FlatFlash: Exploiting the Byte-Accessibility of SSDs within a Unified Memory-Storage Hierarchy. APLOS ’19, Providence RI, USA (April 13-17, 2019) further in view of Ki et al (US 9,792,227 B2 referred hereinafter as Ki.).
In regards to Claim 1, Abulila discloses a method comprising: 
receiving, by a host, a request for memory allocation from a byte addressable storage (ByAS) (Abulila [Pg. 2 Para 3-4] teaches a host address space having DRAM where the DRAM is part of a unified memory space.  A host CPU issues memory requests to the host’s unified memory space.  Abulila [Pg. 2 Para 3-4].  Therefore, the CPU’s issue of a memory request to the unified memory space is receiving, by a host, a request for memory allocation from a byte addressable storage.), the receiving being from a first application among of a plurality of applications (Abulila [Pg. 1 Para. 1] teaches Flat Flash.  Flat Flash is an invention for moving data between flash based solid state drives, which are interpreted as block addressable storage, and DRAM, which is interpreted as byte addressable storage.  Abulila [Pg. 1 Para. 1].  Abulila [Pg. 3 Para. 3] identifies that page migration has a high cost because a workload may only require a few bytes or cache lines of a page but access to an SSD requires migration of an entire page.  Applications running on the CPU can request or allocate byte addressable storage such as DRAM.  Abulila [Pg. 3 Para. 2].); 
detecting application currently running on the processor from among the plurality of applications (Abulila [Pg. 3 Para. 2] teaches applications running on the CPU are allowed to access DRMA in cache line granularity. Abulila [Pg. 3 Para. 2; Fig. 1(a)] distinguishes between running applications, associated with hot pages, and non-running applications associated with cold pages. Abulila’s disclosure is consistent with Applicant’s invention detecting pages of the ByAS that are allocated to other applications running on the system. Specification [0037].);
deallocating, by the host, a least relevant page of a memory space of the ByAS  (Abulila [Pg. 5 Para. 6] teaches least recently used pages are evicted from the DRAM and written back to the SSD.  Abulila [Pg. 2 Para. 4, Pg. 5 Para. 6] teaches a memory space that has both byte addressable storage, such as DRAM, and block addressable storage, such as SSD.) that is allocated to at least one second application among the detected applications (Abulila [Pg. 3 Para. 2] teaches applications running on the CPU are allowed to access DRMA in cache line granularity), the deallocating based on the request (Abulila [Pg. 2 Para. 4] teaches promoting multiple hot pages concurrently to the host DRAM for fast access while keeping cold pages in the SSD for direct, byte granular access.  Because host DRAM capacity is limited, least recently used pages are evicted from the DRAM and written back to the SSD.  Abulila [Pg. 5 Para. 6].); 
moving, by the host, a content to a block addressable storage (BIAS) at a first BlAS location, the content related to the least relevant page, the moving based on the deallocation (Abulila [Pg. 5 Para. 6] least recently used pages are evicted from the DRAM and written back to the SSD.); 
reallocating, by the host, the least relevant page of the memory space to the first application (Abulila [Pg. 3 Para. 2] teaches access to the least relevant page, that was moved to SSD, is retained by the application.).
Abulila does not explicitly disclose deallocating, by the host, a least relevant page allocated to at least one second application among the plurality of applications, the deallocating based on the request.
Abulila does not explicitly disclose updating, by the host, a cache metadata and a page lookup table of the first application and the at least one second application based on the deallocation and allocation.
Ki discloses deallocating, by the host, a least relevant page allocated to at least one second application among the plurality of applications, the deallocating based on the request (Ki [Fig. 1] teaches a unified heterogenous memory space having a plurality of applications residing in an application space.  When DRAM demands of an application are exceeded, inactive or cold pages in memory are moved out of the DRAM.  Ki [Col. 1 Lines 14-19].  The management of cold memory pages, interpreted as least relevant pages, is accomplished through a cold page reclamation logic and dynamic tuning logic.  Ki [Col. 1 Lines 47-65].).
Ki also discloses updating, by the host, a cache metadata and a page lookup table of the first application and the at least one second application based on the deallocation and allocation (Ki [Col. 2 Lines 48-67, Col. 3 Lines 1-6] discloses managing physically heterogenous memory modules where the location of a target read page is determined by a page sort logic.  The read page is classified as either an anon-type page or a file type memory page.  Ki [Col. 2 Lines 52-55].  Retrieval of the target page includes referencing a page table and moving the page from the extended unified memory to the system memory.  Ki [Col. 2 Lines 55-67, Col. 3 Lines 1-6].  It is well known in the art that the movement of data from one memory location to another requires updating the cached metadata and a page table lookup.  This element of memory management is so well known in the art that it is routinely taught at the college level.  For example, at the University of California at Berkley Professor John Wawrzynek taught page table initialization, page table look up, and page table update that is consistent with Applicant’s claims.  See Wawrzynek, John.  CS 152 Computer Architecture and Engineering Lecture 9 – Virtual Memory. University of California at Berkley (29 September 2019).).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Abulila and Ki, before the effective filing date of the claimed invention, to include Ki’s memory among applicants into the unified memory management of Abulila. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  Each reference addresses unified heterogenous memory spaces having fast DRAM memory and larger but slower solid-state type memories.  Compare Abulila [Introduction] with Ki [Col. 1 Lines 39-67, Col. 2 Lines 1-12].  The motivation to combine is to increase the efficiency of Abulila through the expansion of its teachings to an extended unified memory space.  Ki [Col. 1 Lines 41-45].  
In regards to Claim 2, the combination of Abulila and Ki discloses the method of claim 1, wherein the moving the content comprises: detecting that pages of the ByAS (Abulila [Pg. 3 Para. 2-4] teaches detecting ByAS pages.) are allocated to the at least one second application (Ki [Fig. 1] teaches a unified heterogenous memory space having a plurality of applications residing in an application space.) that are running on a plurality of cores of the processor (Abulila [Pg. 7 Para. 5, Pg. 8 Para. 5] teaches Flatflash executed in 24 core processor.) concurrently with the first application (Ki [Col. 4 Lines 44-61] teaches one or more different applications running in an application space.); identifying the least relevant page in the ByAS; identifying allocation of the least relevant page to the at least one second application based on the identified least relevant page in the ByAS; and moving the content related to the least relevant page to the BlAS in the first BlAS location (Ki [Fig. 1] teaches a unified heterogenous memory space having a plurality of applications residing in an application space.  When DRAM demands of an application are exceeded, inactive or cold pages in memory are moved out of the DRAM.  Ki [Col. 1 Lines 14-19].  The management of cold memory pages, interpreted as least relevant pages, is accomplished through a cold page reclamation logic and dynamic tuning logic.  Ki [Col. 1 Lines 47-65].).  
In regards to Claim 3, the combination of Abulila and Ki discloses the method of claim 2, wherein the least relevant page in the ByAS is identified by analyzing at least one of (i) a frequency of accessing the least relevant page (Ki [Col. 1 Lines 14-19] teaches frequency of accessing the least relevant page as inactive or cold pages in memory.), (ii) a probability of accessing the least relevant page, (iii) an input from a scheduler operating system (OS), (iv) a suitability of selecting the least relevant page based on input from an electronic flash storage device, or (v) a suitability of selecting the least relevant page based on an analysis of memory device characteristics.  
In regards to Claim 4, the combination of Abulila and Ki discloses the method of claim 1, wherein the updating the cache metadata and the page lookup table of the first application comprises: updating the deallocation of the least relevant page in the cache metadata (Ki [Col. 2 Lines 42-47, Col. 2 Lines 52-64] teaches its memory space is managed by retrieving, altering, and editing an address space.); updating the first BlAS location in a page lookup table (Ki [Col. 10 Lines 31-58] teaches a page look-up table updating locations for block addressable storage.) of the at least one second application that is running concurrently with the first application (Ki [Col. 1 Lines 66-67, Col. 2 Lines 1-12] teaches a heterogenous unified memory space made up of a mix of anon-type memory pages and file-type memory pages. The unified memory assigns space into 4KB blocks. Ki [Col. 6 Lines 19-32].); allocating the least relevant page to the first application; and updating the cache metadata and the page lookup table of the first application based on the updated deallocation of the least relevant page in the cache metadata (Ki [Col. 1 Lines 41-65] teaches a heterogenous unified memory section having at least two members of a memory pool.  The memory pool is managed by a dynamic tuning logic section configured to manage space allocation.  Ki [Col. 1 Lines 48-56]. The memory space is managed by retrieving, altering, and editing an address space. Ki [Col. 2 Lines 42-47, Col. 2 Lines 52-64]. Ki’s disclosure of dynamic tuning logic within a unified memory system suggests address translation.  For example, Novotny [Pg. 3-Pg. 4] explains that a block addressable memory, such as flash memory, must employ a translation layer that maintains a map between logical and physical addresses that is updated for writes, wear levelling and garbage collection. Novotny, R et al. NAND Flash Memory Organization and Operation, Journal of Information Technology and Software Engineering. Volume 5 Issue 1 (2015).  Updating cache metadata and page lookup tables is so fundamental to the operation of computer memories that the page replacement is taught as a college level course.  See Zhou, Yuanyuan. CSE120 Principles of Operating Systems, University of California San Diego (6 November 2018).).  
In regards to Claim 5, the combination of Abulila and Ki discloses the method of claim 2, wherein the identifying the least relevant page in the ByAS comprises: continuously analyzing a host parameter; and identifying the least relevant page in the ByAS based on the continuous analysis of the host parameter (Abulila [Pg. 2 Para. 3] teaches host DRAM as byte addressable storage. Abulila [Pg. 5 Para. 6] teaches LRU replacement as a host parameter that is continuously analyzed.).  
In regards to Claim 8, the Abulila discloses a host comprising: a memory controller; and a processor coupled with the memory controller (Abulila [Fig. 2] teaches system architecture that includes a processor and memory controller.), configured to execute machine-readable instructions (Abulila [Pg. 3 Para. 5] teaches the processor architecture executing the embodiments of its invention.) that, when executed by the processor, cause the processor to, receive, from a first application running on the processor, a request for memory allocation for a byte addressable storage (ByAS) in an electronic flash storage device (Abulila [Pg. 1 Para. 1] teaches Flat Flash.  Flat Flash is an invention for moving data between flash based solid state drives, which are interpreted as block addressable storage, and DRAM, which is interpreted as byte addressable storage.  Abulila [Pg. 1 Para. 1].  Abulila [Pg. 3 Para. 3] identifies that page migration has a high cost because a workload may only require a few bytes or cache lines of a page but access to an SSD requires migration of an entire page.  Applications running on the CPU can request or allocate byte addressable storage such as DRAM.  Abulila [Pg. 3 Para. 2].) that is separate from the host (Abulila [Fig. 1] teaches separate DRAM, SSD, CPU, and host bridge.), 
deallocate a least relevant page of a memory space of the ByAs (Abulila [Pg. 5 Para. 6] teaches least recently used pages are evicted from the DRAM and written back to the SSD.  Abulila [Pg. 2 Para. 4, Pg. 5 Para. 6] teaches a memory space that has both byte addressable storage, such as DRAM, and block addressable storage, such as SSD.) that is allocated to at least one second application of a plurality of second applications (Abulila [Pg. 2 Para. 4] teaches promoting multiple hot pages concurrently to the host DRAM for fast access while keeping cold pages in the SSD for direct, byte granular access.  Because host DRAM capacity is limited, least recently used pages are evicted from the DRAM and written back to the SSD.  Abulila [Pg. 5 Para. 6].) that are running concurrently on the processor with the first application (Abulila [Pg. 3 Para. 2] teaches applications running on the CPU are allowed to access DRMA in cache line granularity. Abulila [Pg. 3 Para. 2; Fig. 1(a)] distinguishes between running applications, associated with hot pages, and non-running applications associated with cold pages. Abulila’s disclosure is consistent with Applicant’s invention detecting pages of the ByAS that are allocated to other applications running on the system. Specification [0037].), move a content over a bus (Abulila [Fig. 1 ] discloses buses as black and red arrows.  The buses connect the CPU, host bridge, DRAM, and SSD for the purpose of moving data between those elements.  Similarly, Abulila [Fig. 2] teaches busses as blue and orange arrows that move data between a unified memory space and the processor chip.), the moving to a block addressable storage (BlAS) of the electronic flash storage device (Abulila [Pg. 1, Para. 1, Sentence 1] teaches the SSD, or BlAS, is a flash storage device.) in a first BlAS location, the moving based on the request (Abulila [Pg. 5 Para. 6] least recently used pages are evicted from the DRAM and written back to the SSD.) the ByAS storage and the BlAS storage sharing the bus with the host (Abulila [Fig. 1] depicts a host bridge, CPU, DRAM (ByAS), and SSD (BlAS) sharing a common bus.), 
reallocate the least relevant page of the memory space to the first application (Abulila [Pg. 3 Para. 2] teaches access to the least relevant page, that was moved to SSD, is retained by the application.).
Abulila does not explicitly disclose deallocating, by the host, a least relevant page allocated to at least one second application among the plurality of applications, the deallocating based on the request.
Abulila does not explicitly disclose update a cache metadata and a page lookup table of the first application and the at least one second application based on the deallocation and allocation
Abulila does note explicitly disclose the content stored in the least relevant page that was allocated to the at least one second application.
Ki discloses deallocating, by the host, a least relevant page allocated to at least one second application among the plurality of applications, the deallocating based on the request (Ki [Fig. 1] teaches a unified heterogenous memory space having a plurality of applications residing in an application space.  When DRAM demands of an application are exceeded, inactive or cold pages in memory are moved out of the DRAM.  Ki [Col. 1 Lines 14-19].  The management of cold memory pages, interpreted as least relevant pages, is accomplished through a cold page reclamation logic and dynamic tuning logic.  Ki [Col. 1 Lines 47-65].).
Ki also discloses update a cache metadata and a page lookup table of the first application and the at least one second application based on the deallocation and allocation (Ki [Col. 2 Lines 48-67, Col. 3 Lines 1-6] discloses managing physically heterogenous memory modules where the location of a target read page is determined by a page sort logic.  The read page is classified as either an anon-type page or a file type memory page.  Ki [Col. 2 Lines 52-55].  Retrieval of the target page includes referencing a page table and moving the page from the extended unified memory to the system memory.  Ki [Col. 2 Lines 55-67, Col. 3 Lines 1-6].  It is well known in the art that the movement of data from one memory location to another requires updating the cached metadata and a page table lookup.  This element of memory management is so well known in the art that it is routinely taught at the college level.  For example, at the University of California at Berkley Professor John Wawrzynek taught page table initialization, page table look up, and page table update that is consistent with Applicant’s claims.  See Wawrzynek, John.  CS 152 Computer Architecture and Engineering Lecture 9 – Virtual Memory. University of California at Berkley (29 September 2019).).    
Ki discloses the content stored in the least relevant page that was allocated to the at least one second application (Ki [Fig. 1] teaches a unified heterogenous memory space having a plurality of applications residing in an application space.  When DRAM demands of an application are exceeded, inactive or cold pages in memory are moved out of the DRAM.  Ki [Col. 1 Lines 14-19].  The management of cold memory pages, interpreted as least relevant pages, is accomplished through a cold page reclamation logic and dynamic tuning logic.  Ki [Col. 1 Lines 47-65].).
It would have been obvious to one of ordinary skill in the art, having the teachings of Abulila and Ki, before the effective filing date of the claimed invention, to include Ki’s memory among applicants into the unified memory management of Abulila. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  Each reference addresses unified heterogenous memory spaces having fast DRAM memory and larger but slower solid-state type memories.  Compare Abulila [Introduction] with Ki [Col. 1 Lines 39-67, Col. 2 Lines 1-12].  The motivation to combine is to increase the efficiency of Abulila through the expansion of its teachings to an extended unified memory space.  Ki [Col. 1 Lines 41-45].  
In regards to Claim 9, the combination of Abulila and Ki discloses the host of claim 8, wherein the processor is configured to move the content by, detecting that pages of the ByAS (Abulila [Pg. 3 Para. 2-4] teaches detecting ByAS pages.) are allocated to the at least one second applications (Ki [Fig. 1] teaches a unified heterogenous memory space having a plurality of applications residing in an application space.) that are concurrently running (Ki [Col. 4 Lines 44-61] teaches one or more different applications running in an application space.) on a plurality of cores of the processor (Abulila [Pg. 7 Para. 5, Pg. 8 Para. 5] teaches Flatflash executed in 24 core processor.), identifying the least relevant page in the ByAS, identifying allocation of the least relevant page to the at least one second application based on the identified least relevant page in the ByAS, and moving the content related to the least relevant page to the BlAS in the first BlAS location (Ki [Fig. 1] teaches a unified heterogenous memory space having a plurality of applications residing in an application space.  When DRAM demands of an application are exceeded, inactive or cold pages in memory are moved out of the DRAM.  Ki [Col. 1 Lines 14-19].  The management of cold memory pages, interpreted as least relevant pages, is accomplished through a cold page reclamation logic and dynamic tuning logic.  Ki [Col. 1 Lines 47-65].).  
In regards to Claim 10, the combination of Abulila and Ki discloses the host of claim 9, wherein the processor is configured to identify the least relevant page in the ByAS by analyzing at least one of (i) a frequency of accessing of the least relevant page by the at least one second application that is concurrently running on the process with the first application, (ii) a probability of accessing the least relevant page (Ki [Col. 1 Lines 14-19] teaches frequency of accessing the least relevant page as inactive or cold pages in memory.) by the at least one second application that is concurrently running on the processor with the first application (Ki [Col. 4 Lines 44-61] teaches one or more different applications running in an application space.), (iii) an input from an scheduler operating system (OS), (iv) suitability of selecting the least relevant page based on input from an electronic flash storage device allocated to the at least on e second application currently running on the processor, or (v) suitability of selecting the least relevant page based on an analysis of memory device characteristics.  
In regards to Claim 11, the combination of Abulila and Ki discloses the host of claim 8, wherein the processor is configured to update the cache metadata and the page lookup table of the first application by, updating, in a cache metadata, the deallocation of the least relevant page, updating the first BIAS location in the page lookup table of the first application, allocating the least relevant page to the first application, and updating the cache metadata and the page lookup table of the first application based on the updated deallocation of the least relevant page (Ki [Col. 1 Lines 41-65] teaches a heterogenous unified memory section having at least two members of a memory pool.  The memory pool is managed by a dynamic tuning logic section configured to manage space allocation.  Ki [Col. 1 Lines 48-56]. The memory space is managed by retrieving, altering, and editing an address space. Ki [Col. 2 Lines 42-47, Col. 2 Lines 52-64]. Ki’s disclosure of dynamic tuning logic within a unified memory system is consistent with the well know method of address translation.  For example, Novotny [Pg. 3-Pg. 4] explains that a block addressable memory, such as flash memory, must employ a translation layer that maintains a map between logical and physical addresses that is updated for writes, wear levelling and garbage collection. Novotny, R et al. NAND Flash Memory Organization and Operation, Journal of Information Technology and Software Engineering. Volume 5 Issue 1 (2015).  Updating cache metadata and page lookup tables is so fundamental to the operation of computer memories that the page replacement is taught as a college level course.  See Zhou, Yuanyuan. CSE120 Principles of Operating Systems, University of California San Diego (6 November 2018).).  
In regards to Claim 12, the combination of Abulila and Ki discloses the host of claim 10, wherein identify the least relevant page in the ByAS comprises: continuously analyze a host parameter (Abulila [Pg. 5 Para. 6] teaches LRU replacement as a host parameter that is continuously analyzed.); and identify the least relevant page in the ByAS based on the continuous analysis of the host parameter (Abulila [Pg. 2 Para. 3] teaches host DRAM as byte addressable storage. Abulila [Pg. 5 Para. 6] teaches LRU replacement as a host parameter that is continuously analyzed.).  
In regards to Claim 15, the combination of Abulila and Ki discloses a host comprising: a memory configured to store non-transitive data; and a processor configured to execute machine-readable instructions that, when executed by the processor, cause the processor to perform (Abulila [Fig. 2] teaches system architecture that includes a processor and memory controller. Abulila [Pg. 3 Para. 5] teaches the processor architecture executing the embodiments of its invention.) the method according to claim 1 (The combination of Abulila and Ki teaches the method of Claim 1.).
The motivation to combine Abulila and Ki is the same as that for Claim 1.  
In regards to (New) Claim 19, the combination of Abulila and Ki discloses the method of claim 1, wherein the request includes a request to identify the least relevant page among pages of the memory space (Abulila [Pg. 5 Para. 6] explains as DRAM capacity is limited, the least recently used pages are evicted.) that are allocated to the plurality of applications concurrently running on the processor (Abulila [Pg. 2 Para. 4, Pg. 5 Para. 6] teaches its LRU eviction policy occurs for application that are accessing both DRAM and SSD.), and a request to identify the second application currently running on the processor to which the least relevant page is allocated (Ki [Col. 4 Lines 50-67, Col. 5 Lines 1-5; Fig. 1 #125] teaches identifying a second running application having an allocated least recently used or cold pages.).  
The motivation to combine Abulila and Ki is the same as that for Claim 1.  
In regards to (New) Claim 22, the combination of Abulila and Ki discloses the host of claim 8, wherein the request includes a request to identify the least relevant page among pages of the memory space (Abulila [Pg. 5 Para. 6] explains as DRAM capacity is limited, the least recently used pages are evicted.) that are allocated to the plurality of applications concurrently running on the processor (Abulila [Pg. 2 Para. 4, Pg. 5 Para. 6] teaches its LRU eviction policy occurs for application that are accessing both DRAM and SSD.), and a request to identify the second application currently running on the processor to which the least relevant page is allocated (Ki [Col. 4 Lines 50-67, Col. 5 Lines 1-5; Fig. 1 #125] teaches identifying a second running application having an allocated least recently used or cold pages.).  
The motivation to combine Abulila and Ki is the same as that for Claim 1.  
Claims 18, 20, 23, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abulila, and Ki further in view of Federighi et al (US 2012/0124566 A1 referred hereinafter as Federighi). 
In regards to (New) Claim 18, the combination of Abulila and Ki discloses the method of claim 1. 
The combination of Abulila and Ki does not explicitly teach wherein the cache metadata includes a first process hash value based on a first hash of a first process name of the first application and a second process hash value based on a second hash of a second process name of the second application.  
Federighi discloses wherein the cache metadata includes a first process hash value based on a first hash of a first process name of the first application (Federighi [0030] teaches a memory having installer metadata and identifiers of resources. Identifiers of resources are hash values. Federighi [0030]. The purpose of holding the identifier hash values is to uniquely identify applications with resources. Federighi [0030].) and a second process hash value based on a second hash of a second process name of the second application (Federighi [0015] teaches the purpose of its invention is to identify and share resources between applications.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Abulila and Ki and Federighi, before the effective filing date of the claimed invention, to include Federighi’s resource identification and sharing scheme into the unified memory management of the combination of Abulila and Ki. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  Each reference addresses sharing resources across memory spaces.  Compare Abulila [Introduction] with Ki [Col. 1 Lines 39-67, Col. 2 Lines 1-12], and Federighi [0004].  The motivation to combine is to increase the efficiency of the combination of Abulila and Ki through a better allocation resources. Federighi [0004, 0017].  
In regards to (New) Claim 20, the combination of Abulila, Ki, and Federighi discloses the method of claim 1, further comprising: detecting a sudden power-off event of the processor (Abulila [Pg. 6 Para. 6] teaches battery backed DRAM as a means to provided data persistence.); creating a first process hash value based on a first hash of a first process name of the first application (Federighi [0030] teaches a memory having installer metadata and identifiers of resources. Identifiers of resources are hash values. Federighi [0030]. The purpose of holding the identifier hash values is to uniquely identify applications with resources. Federighi [0030].) and a second process hash value based on a second hash of a second process name of the second application (Federighi [0015] teaches the purpose of its invention is to identify and share resources between applications.); and7Atty. Dkt. No. 2557-003070-USU.S. Application No. 16/724,607 storing the first process hash value and the second process hash value in at least one of a cache management table (CMT) (Federighi [0017] teaches storing identifiers in cache) and a global management table (GMT).  
The motivation to combine Abulila, Ki, and Federighi is the same as that for Claim 18.
In regards to (New) Claim 23, the combination of Abulila, Ki, and Federighi discloses the host of claim 8, wherein the cache metadata includes a first process hash value based on a first hash of a first process name of the first application (Federighi [0030] teaches a memory having installer metadata and identifiers of resources. Identifiers of resources are hash values. Federighi [0030]. The purpose of holding the identifier hash values is to uniquely identify applications with resources. Federighi [0030].) and a second process hash value based on a second hash of a second process name of the second application (Federighi [0015] teaches the purpose of its invention is to identify and share resources between applications.).  
The motivation to combine Abulila, Ki, and Federighi is the same as that for Claim 18.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abulila, and Ki further in view of  	(referred hereinafter as Evans). 
In regards to (New) Claim 24, the combination of Abulila and Ki discloses the method of claim 1. 
The combination of Abulila and Ki discloses does not explicitly teach wherein the moving includes moving over a bus, and the bus is a dual inline memory module (DIMM) bus, and the ByAS and BlAS memory share bandwidth of the DIMM bus.
Evans discloses wherein the moving includes moving over a bus, and the bus is a dual inline memory module (DIMM) bus (Evans [Pg. 1] teaches combining DRAM and NAND memory to accelerate I/O on the memory bus in a DIMM Slot.), and the ByAS and BlAS memory share bandwidth of the DIMM bus (Evans [Pg. 2] teaches HybriDIMM from NetLIst Inc that is a technology having using DIMM architecture with DRAM and NAND memory acting as either a memory device, a block storage device, or a persistent memory.).
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Abulila and Ki and Evans, before the effective filing date of the claimed invention, to include Evans’s HybriDIMM into combination of Abulila and Ki. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  Each reference addresses the problems of hybrid memory systems uses both block and byte addressable memories.  The motivation to combine is to increase throughput and improve latency. Evans [Pg. 1].  
In regards to (New) Claim 25, the combination of Abulila, Ki, and Evans discloses the host of claim 1, wherein the bus is a dual inline memory module (DIMM) bus, and the moving includes moving over the DIMM bus (Evans [Pg. 1] teaches combining DRAM and NAND memory to accelerate I/O on the memory bus in a DIMM Slot.), and the ByAS and BlAS memory share bandwidth of the DIMM bus (Evans [Pg. 2] teaches HybriDIMM from NetLIst Inc that is a technology having using DIMM architecture with DRAM and NAND memory acting as either a memory device, a block storage device, or a persistent memory.).
The motivation to combine Abulila, Ki, and Evans is the same as that for Claim 24.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abulila, Ki, and Federighi further in view of Lee (US 2014/0365715 A1).
In regards to (New) Claim 21, the combination of Abulila, Ki, and Federighi discloses the method of claim 20.
The combination of Abulila, Ki, and Federighi does not explicitly teach further comprising: continuing execution of each of the plurality of applications upon a next power-on event of the processor.  
Lee discloses further comprising: continuing execution of each of the plurality of applications upon a next power-on event of the processor (Lee [0070] teaches the application of preservation of transient data in network servers, the system according to certain embodiments allows a memory system to configure the NV controller with main memory spaces (address ranges) that need to be stored into non-volatile for backup & restore operation (or for power loss protection) so as to preserve state and interim results for backup, restore, and resume.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Abulila, Ki and Federighi and Lee, before the effective filing date of the claimed invention, to include Lee’s resumption of application tasks after a power off. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  Each of the references address problems associated with combinations of volatile and non-volatile memories. The motivation to combine is to protect data integrity for DRAM memories having DIMM architectures. Lee [0007].

Response to Arguments
Applicant argues “the applied references are silent on features such as “detecting application currently running on a processor from the among the plurality of applications,” as recited by e.g., claim 1.” Remarks [Pg. 2]. Applicant’s argument is not persuasive. Abulila teaches detecting applications currently running as applications that are running, using memory, and computing.  For example, Abulila distinguishes between running applications, associated with hot pages, and non-running applications associated with cold pages. Abulila [Pg. 3 Para. 2; Fig. 1(a)]. Abulila’s disclosure is consistent with Applicant’s invention detecting pages of the ByAS that are allocated to other applications running on the system. Specification [0037].
Applicant comments new Claims 18-25 are allowable based on their own merits as well as their dependency from one of Claims 1 or 9. Applicant’s comment is not well founded. Claims 1 and 9 both stand currently rejected.  In addition, Claims 18-25 are rejected. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Condit, Jeremy et al. Better I/O Through Byte Addressable, Persistent Memory. SOSP’ 09. Big Sky, MT (October 11-14, 2009) and Harris, David Money; Sarah L. Harris. Digital Design and Computer Architecture, Morgan Kaufman (2013) ISB: 9780123944245.  
Applicant should also review Rogers et al (US 10,275,174 B2 referred hereinafter as Rogers).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                        
/TIM T VO/Supervisory Patent Examiner, Art Unit 2138